Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the claim amendments and remarks filed on 5/06/2022 which are entered herewith. 
Claims 1, 3, 7-8, and 21-36 are pending in this application.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: The independent claim 1 contains allowable subject matter. As per claim 1, the closest prior art of record, United States Patent No. 8,904,195 B1 to Rahat teaches methods and systems for secure communication between a client application and a secure element on a mobile device involve, for example, encrypting a request including a randomly generated session key by the client application with a user's unique public key and sending the encrypted request to the secure element. The request message is decrypted with a user's unique private key on the secure element, a response message is encrypted with the session key retrieved from the decrypted request and sent to the client application, which decrypts the response with the session key. In addition, United States Patent Application No. 20160036790 to Shastry teaches methods, apparatuses, computer readable media and systems for authenticating a user on a user device across multiple mobile applications. The identity of the user is validated by encoding and subsequently validating cryptographically encrypted data in a shared data store accessible by the mobile applications tied to the same entity. Specifically, the application leverages the authentication process of a trusted mobile application (e.g. a banking mobile application) to authenticate the same user on an untrusted mobile application (e.g. a merchant mobile application). In addition, United States Patent Application No. US 20170032370 to Beltramino teaches processes and systems for facilitating purchase transactions with a mobile device. In an embodiment, a mobile device processor receives an indication to conduct a purchase transaction, initializes a secure mobile wallet application and receives a selection of a payment account. The mobile device processor then retrieves a pre-loaded wallet single use key (W_SUK) from a secure storage component, derives a wallet session key (W_SK) utilizing the W_SUK, encrypts transaction data using the W_SK, generates a machine readable code utilizing the encrypted transaction data, and displays the machine readable code on a display screen for reading by a merchant scanner to continue the processing of the purchase transaction.
The closest prior art of record fail to teach or suggest, in the context of the ordered combination of the claim, the first module transmitting the session key to the interface module; the interface module using the session key to encrypt target user information that is pre-associated with the interface module; the second module receiving the encrypted target user information, decrypting the encrypted target user information with the session key, and in response to that the decryption is successful, the second module determining that the first module is a trusted module and obtaining the target user information; the second module matching the obtained target user information with user information in a logged-in state on the second module, and verifying that the target user information is in the logged-in state on the second module when the obtained target user information matches the user information in the logged-in state on the second module; and after determining that the first module is the trusted module and the target user information is in the logged-in state on the second module, the second module generating graphic code information and transmitting the graphic code information to the first module through the interface module.
Claims 3, 7-8, and 21-23 are dependent on claim 1 and contain allowable subject matter for the same reasons stated above. In addition, claim 24 is analogous to claim 1, and thus contains allowable subject matter for the same reasons stated above. Claims 25-30 are dependent on claim 24 and contain allowable subject matter for the same reasons stated above. In addition, claim 31 is analogous to claim 1, and thus contains allowable subject matter for the same reasons stated above. Claims 32-36 are dependent on claim 31 and contain allowable subject matter for the same reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P.J./Examiner, Art Unit 3685

                                                       
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685